Title: From George Washington to William Pearce, 19 October 1795
From: Washington, George
To: Pearce, William


          
            Head of Elk [Md.] ⟨Mon⟩day Eveng19th of ⟨O⟩ct. 1795.
            Mr Pearce,
          
          Owing to the bad weather, and the sickness on the road of both Washington and one of the Postilions (Joe) I am no farther

advanced yet; & do not expect to reach Philadelphia at soonest, before tuesday afternoon.
          As my Wheat would be a heavy loss to me, if the Weavil should get much into it; I must again request that no time may be lost in getting it out of the straw, and ground up as fast as the Mill is able do to it. As the River farm has no place in which the threshed Wheat can be secured, let that be the first cleaned & sent to the Mill. At the other places let it be got out of the Straw and lye in the chaff, to be cleaned as fast as the Mill can grind it, and no faster.
          I wish also that you would have your Corn taken out of the field as soon as you think it can be done with safety, altho’ it may not be dry enough to loft. Nothing injures the growing wheat among it, more than running Carts over it when the grou⟨nd⟩ is in a freezing, and thawing Sta⟨te.⟩ The Wheels, the feet of the Oxen, an⟨d mutilated t⟩hose of the People also press ⟨mutilated⟩ping about ⟨b⟩uries, & tares up (when the groun⟨d⟩ has been frozen, & thawed at top) a great deal of it. Corn this year is drier, I conceive, than is usual at this season—To this cause, or to want, I know not which, I have seen several fields gathered on the Road I came.
          Do not delay gathering (before the birds thin them) all the berries of the White thorn—and lay up a large store of Cedar berries in due Season. On this subject, & hedging, I shall write to you more fully after I get to Philadelphia; but mention them now that the White thorn berries (which I fancy are rather scarce) may be got while they are in being.
          The sooner your Potatoes are up and secured the better. The weather seems to be getting cold; and if it should be freezing, will prevent them from drying and keeping well. Order the Overseers to be particularly attentive where these & Corn grow together, to measure each seperate from what may grow in other places, that I may know the comparative yield of both.
          Desire the Gardener not to trim either the Lombardy Poplar or Yellow willow until the Season shall arrive for putting out t⟨he⟩ cuttings; as I may want them for Hedg⟨ing⟩—I am Your friend &ca
          
            Go: Washingt⟨on⟩
          
        